         Case 4:17-cv-07025-SBA Document 70 Filed 10/02/18 Page 1 of 2



 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4
                                        OAKLAND DIVISION
 5

 6
     STARDOCK SYSTEMS, INC.,                           Case No: C 17-07025 SBA
 7
                   Plaintiff,                          ORDER GRANTING PARTIES’
 8                                                     JOINT MOTION TO MODIFY
           vs.                                         SCHEDULING ORDER WITH
 9                                                     ALTERATIONS BY THE COURT
     PAUL REICHE III and ROBERT
10 FREDERICK FORD,                                     Dkt. 65
11                 Defendants.
12
     AND RELATED COUNTERCLAIM.
13

14          On March 22, 2018, the Court entered an Order for Pretrial Preparation. Dkt. 33.
15   The order sets forth various litigation deadlines, including a deadline of July 17, 2018 to
16   amend the pleadings. Id. On September 18, 2018, the parties filed a joint motion to modify
17   the pretrial schedule. Dkt. 65. The parties request that the Court continue all of the pretrial
18   deadlines up to and including the briefing deadlines for motions in limine. Id. The motion
19   encompasses the deadline to amend pleadings, which has already passed. Id. It does not
20   encompass the pretrial conference and trial dates. Id.
21          As a threshold matter, the Court notes that the deadline to amend pleadings passed
22   on July 16, 2018. On that date, the parties filed the operative Second Amended Complaint,
23   Dkt. 51, and Amended Counterclaim, Dkt. 50. The parties did not seek to modify the
24   deadline to amend pleadings until September 18, 2018, more than two months after the
25   deadline passed. Nor have they provided an explanation as to why an extension was not
26   sought sooner. The Court generally does not extend deadlines retrospectively, and the
27   parties are advised to be aware of this in the future. Going forward, the Court will
28   summarily deny any request to extend a deadline after its expiration.
         Case 4:17-cv-07025-SBA Document 70 Filed 10/02/18 Page 2 of 2



 1         Nevertheless, the Court is mindful of the complexities of this action, and appreciates
 2   that the parties have met and conferred to propose a mutually agreeable schedule. The joint
 3   motion to modify the pretrial schedule is therefore GRANTED, with alterations by the
 4   Court. Specifically, the parties’ proposed schedule does not provide sufficient time
 5   between various deadlines, including the law and motion cutoff and the pretrial preparation
 6   filings. Accordingly,
 7         IT IS HEREBY ORDERED THAT the Order for Pretrial Preparation (Dkt. 33) be
 8   MODIFIED as follows:
 9         1.     Deadline to Amend Pleadings                             10/15/18
10         2.     Close of Fact Discovery                                 12/21/18
11         3.     Initial Expert Disclosure & Reports                     01/11/19
12         4.     Rebuttal Expert Designation                             02/08/19
13         5.     Close of Expert Discovery                               02/22/19
14         6.     Law and Motion Cutoff                                   05/22/19
15         7.     Pretrial Preparation Filings                            06/19/19
16         8.     Motions in Limine & Objections to Evidence              07/03/19
17         9.     Oppositions/Responses                                   07/10/19
18         10.    Replies                                                 07/17/19
19         11.    Pretrial Conference                                     08/14/19
20         12.    Trial                                                   08/26/19
21         13.    Mandatory Settlement Conference                   05/27/19 - 07/12/19
22         IT IS SO ORDERED.
23   Dated: 10/2/2018                                  ______________________________
                                                       SAUNDRA BROWN ARMSTRONG
24
                                                       Senior United States District Judge
25

26

27

28
                                                 -2-
